Title: From Thomas Jefferson to William Macarty, 20 June 1787
From: Jefferson, Thomas
To: Macarty, William



June 20. 1787.


12 plats d’entrée d’environ 11. pouces
12 plats d’entremets d’environ 11. pouces
6. douzaines d’assiettes plates

2. douzaine d’assiettes à soupe
8. Compotiers moiens
4. plats de releve, 2 longues, et 2 ronds
2. Soupieres
2. Saladiers
2. jattes ronds.

Mr. Jefferson will be obliged to Mr. McCarty to send him the above articles from Lorient, by land. His bill for the amount shall be paid on sight by his very humble servant,

Th: Jefferson

